DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JON A. GORDON,
                              Appellant,

                                     v.

                        ALANNA G. LEONARD,
                             Appellee.

                              No. 4D22-655

                         [November 23, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl Caracuzzo, Judge; L.T. Case No. 502021DR008188.

  Joseph A. Costello of Costello Law, LLC, Fort Lauderdale, for appellant.

  Laura Davis Smith and Sonja A. Jean of Davis Smith & Jean, LLC,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.